DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 08/30/2021. Claims 11-14 and 21-36 are pending of which claims 11-13 are amended and claims 21-36 new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11,14, 21, 24, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over McLarty US 2019/0230462 and further in view of Loladia US 11,128,464 and Kousoulis US 2018/0152352.
Regarding claims 11, 21 and 29, McLarty teaches a method, device and non-transitory CRM executing steps comprising: maintaining, by a master node(leader node) of a cluster of a plurality of nodes, a node label list corresponding to the cluster, wherein the master node is in a first region of a plurality of regions of a cloud computing platform(data center are located in different respective geographical locations, a cluster comprises multi-regional status of all devices in the cluster, Fig. 4A,4B ¶49,68),
[“The infrastructure management server calculates the geolocation for the cloud provider-owned data center based on the round-trip time and generates display data that, when delivered to the user device, instructs (and causes) the user device to assemble/render the requested geolocation data on one or more geographic maps showing the geolocation of each data center in the data center cluster. In some implementations, the infrastructure management server may also identify and discover the status of each virtual machine executing (or previously executed) on the host machines of data centers spanning across multiple geographic locations. The infrastructure management server may then include the status data in the generation of the display data to instruct (and cause) the user device to assemble/render the multi-regional status data into a single-view.”, ¶49]
["Although shown outside of data centers 220 and data centers 240, infrastructure management server 260 may be housed within any one of data centers 220, data centers 240, a customer location (e.g., a headquarters, a remote/satellite office), and a cloud provider location. In some implementations, a cloud provider may own multiple infrastructure management servers 260 and scatter (e.g., geographically/physically separated) them throughout a particular geographic region, such as a town, a city, a state, and a country.", ¶68]

 and wherein the node label list identifies the plurality of nodes belonging to the cluster by respective node labels associated with the plurality of nodes and identifies(host/vm-id), for each node of the plurality of nodes, a region of the plurality of regions in which the node is deployed(DC Identification fig 4B or DC locationfig4A) , and wherein the cluster may span multiple of the plurality of region; 
McLarty does not teach receiving, by the master node a request to migrate a pod deployed in the first region to a second region of the plurality of regions, wherein the pod is deployed in a first worker node in the first region and the first worker node is a part of the cluster; responsive to the request, determining, by the master node, whether a second worker node that is part of the cluster is present in the second region based on the node label list;
and migrating, by the master node, the pod to the second worker node. Loladia in the same field teaches a system for allowing a user to access services in different regions. Loladia teaches 
receiving, by the master node(device management service Col 24 Lines 22-38) a request to migrate a pod deployed in the first region to a second region of the plurality of regions(user with access to application service in one region and request to access the application service in second region, ", Col 3 Lines 7-50 )
[“A computing region may be configured to perform device authentication and authorization at points of connection to the computing region. Devices registered with the computing region are allowed to connect to the computing region and request that an operation or service be performed in the computing region via the device authentication and authorization services. In the past, devices not registered with a computing region were not allowed to connect to the computing region and request that an operation be performed in the computing region. The present technology allows a device which is not registered with a computing region to obtain an identity token indicating that the device is authorized to request the performance of a specified operation in the computing region and present the identity token to the computing region for access. The identity token presented by the device may be authenticated and the specified operation may be performed in the computing region. Using the identity token, registration of the device in multiple computing regions may be avoided, such that maintaining registration records and security credentials across multiple computing regions may not be needed. (17) To further describe the present technology, examples are now provided with reference to the figures. FIGS. 1A-B are diagrams illustrating high level examples of a system 100 and method for device communication with a first computing region 102 and a second computing region 104 using an identity token that allows a device 110 registered with the first computing region 102 to communicate with the second computing region 104. The first computing region 102 and the second computing region 104 are examples of computing regions that may provide a device management service to devices 110 which connect to various computing resources made accessible to the devices 110 through the computing regions. In one example, the computing regions may include geographically dispersed data centers that host an instance of the device management service. In another example, computing regions may be non-geographic. For example, a data center may host multiple instances of the device management service where each instance hosted by the data center comprises a computing region. Devices 110 may be assigned to one of the computing regions based on non-geographic factors (e.g., based on a device type, a communication protocol used by devices 110, randomly, etc.).", Col 3 Lines 7-50]
["FIG. 8 is a block diagram illustrating additional components that may be included in an example device management service 810 with which the devices 830 described earlier may communicate and use the operations provided by the device management service 810. The device management service 810, which may also be referred to as a device communication environment may comprise various resources made accessible via a gateway server 840 to the devices 830 that access the gateway server 840 via a network 820. The devices 830 may access the device management service 810 in order to access services such as a device representation service, data storage, and computing processing features. Services operating in the device management service 810 may communicate data and messages to the devices 830 in response to requests from the device" Col 24 Lines 22-38]
 
wherein the pod is deployed in a first worker node in the first region and the first worker node is a part of the cluster( a user device may receive a service from a computing resource(worker node) first region Brazil and migrate to East US region Col 7 Lines 35-56, such regions participate in a cluster Col 15 Lines 42-50) 
[" A device 210 may migrate from one computing region to another computing region for various reasons. As one example, devices 210 manufactured in a particular geographic region (e.g., Brazil) may be registered to a first computing region 202, which is configured to provide computing services to devices 210 located in the geographical region. Thereafter, the device 210 may be shipped to a new location (e.g., Eastern United States), which may be outside of the boundaries of the first computing region 202 to which the device 210 was registered or provisioned. As part of the setup of the device 210 in the new location, the device 210 may be configured to migrate from the first computing region 202 to a second computing region 204 that provides the same computing services to devices located in the new location. As another example, a device 210, which may be mobile, may be periodically moved from one geographical region (e.g., the Western United States) to another geographical region (e.g., the Southern United States). Therefore, the device 210 may be configured to migrate from a first computing region 202 to a second computing region 204 that provide computing services to devices located in the geographical regions.", Col 7 Lines 35-56]
["FIG. 3 illustrates that certain processing may be performed using services. In one example configuration, a service with one or more processes may execute on a server or other computer hardware. Such services may be centrally hosted functionality, and a service application may receive requests and provide output to other services or consumer devices. For example, services may be considered on-demand computing that are hosted in a server, virtualized service environment, grid or cluster computing system.", Col 15 Lines 42-50]

responsive to the request, determining, by the master node, whether a second worker node that is part of the cluster is present in the second region based on the node label list(determination of availability in a second zone although in the example this is due to first region being down it would be understood by PHOSITA that such could be performed in response to a request for server at a second region responsive to a device moving to another region as discussion above, Col 18 Lines 31-38)
[“For example, the computing resource in the first computing region may be down, or the computing resource may not be implemented in the first computing region. In response, a determination whether the computing resource (e.g., an instance of the computing resource) is available in another computing region may be made, as in block 528.” Col 18 Lines 31-38]

and migrating, by the master node, the pod to the second worker node.
["FIG. 5C is a flow diagram that illustrates an example method 540 for providing a device with an identity token that allows the device to migrate to a second computing region. More specifically, the identity token allows a device to register with a second computing region and allows device data for the device to be transferred from a first computing region (where the device is currently registered) to a second computing region based in part on transfer criteria for transferring the device data. As an illustration, a device may be mobile and the device may be moved from a first geographical location (e.g., Seattle) which may be assigned to a first computing region, to a second geographical location (e.g., Atlanta), which may be assigned to a second computing region. In moving the device to the second computing region, a device registration and device data for the device may be transferred from the first computing region to the second computing region.", Col 19 Lines39-55]


[" In particular embodiments, if a hypervisor on a host machine within a cluster of host machines fail, the leader node—via its controller/service virtual machine—may detect that this hypervisor is unreachable and that the host machine that maintains the failed hypervisor has also failed. The UVMs on the failed host machine may need to be transferred from the failed host machine to another node that has adequate resources to maintain the UVMs. The leader node (e.g., via a management module) may identify a target node (which may also be referred to as a target host machine) to which the UVMs from the failed node may be transferred. Before transferring the UVMs to the target node, the leader node may first determine if (1) the target node has all the required drivers to successfully operate the UVMs; and (2) the installed drivers are activated on the target node. If either of these conditions are not met, the leader node may take preparatory steps to move the UVMs to the target node. These preparatory steps may include installing the requisite drivers, activating the requisite drivers, or both installing and activating the requisite drivers for the transferred UVMs to operate normally.", ¶15]

["FIG. 2E illustrates steps that the management module in leader node 100c and target host machine 100d may perform to transfer one or more UVMs from failed node 100b to target host machine 100d. Once the required drivers are installed and activated, target host machine 100d may send a signal 150 to the management module on node 100c. Signal 150 may be a signal indicating that the required drivers are installed and activated on target host machine 100d. Upon receiving signal 150, the management module may move the UVMs from 100b over to target host machine 100d. Arrow 170 may represent the UVMs on 100b being transferred to 100d. In particular embodiments, the management module may not wait until target host machine 100d has the required drivers installed and activated before transferring the UVMs from failed node 100b to target host machine 100d. As an example and not by way of limitation, the management module may transfer the UVMs from failed node 100b to target host machine 100d as soon as it determines that target host machine 100d is a suitable host machine for the UVMs, or at any other suitable time. This may occur as soon as the management module determines that target host machine 100d has a functioning hypervisor. As another example and not by way of limitation, management module may transfer the UVMs from failed node 100b to target host machine 100d as soon as it determines that the required drivers are installed on target host machine 100d. This may occur after the first script is sent and received but before the second script is sent. Although this disclosure describes determining that a target host machine has all the required activated drivers in a particular manner, this disclosure contemplates determining that a target host machine has all the required activated drivers in any suitable manner.", ¶27]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify McLarty/Loladia with the method of installing( i.e. deploying)  as needed the software needed in  the target machine  to run a service , as part of the failover process as taught by Kousoulis to the migration process of McLarty/Loladia. The reason for this modification would be to allow for a migration of a user from one data center to another to proceed even if the destination data center does not have or there are insufficient instances of the service to support the user once migrated to the destination data center.
Regarding claims 14, 24 and 32, Loladia teaches wherein the request is a request to migrate a service comprising the pod from the first region to the second region(user with access to application service in one region and request to access the application service in second region, ", Col 3 Lines 7-50 )
[“A computing region may be configured to perform device authentication and authorization at points of connection to the computing region. Devices registered with the computing region are allowed to connect to the computing region and request that an operation or service be performed in the computing region via the device authentication and authorization services. In the past, devices not registered with a computing region were not allowed to connect to the computing region and request that an operation be performed in the computing region. The present technology allows a device which is not registered with a computing region to obtain an identity token indicating that the device is authorized to request the performance of a specified operation in the computing region and present the identity token to the computing region for access. The identity token presented by the device may be authenticated and the specified operation may be performed in the computing region. Using the identity token, registration of the device in multiple computing regions may be avoided, such that maintaining registration records and security credentials across multiple computing regions may not be needed. (17) To further describe the present technology, examples are now provided with reference to the figures. FIGS. 1A-B are diagrams illustrating high level examples of a system 100 and method for device communication with a first computing region 102 and a second computing region 104 using an identity token that allows a device 110 registered with the first computing region 102 to communicate with the second computing region 104. The first computing region 102 and the second computing region 104 are examples of computing regions that may provide a device management service to devices 110 which connect to various computing resources made accessible to the devices 110 through the computing regions. In one example, the computing regions may include geographically dispersed data centers that host an instance of the device management service. In another example, computing regions may be non-geographic. For example, a data center may host multiple instances of the device management service where each instance hosted by the data center comprises a computing region. Devices 110 may be assigned to one of the computing regions based on non-geographic factors (e.g., based on a device type, a communication protocol used by devices 110, randomly, etc.).", Col 3 Lines 7-50]
["FIG. 8 is a block diagram illustrating additional components that may be included in an example device management service 810 with which the devices 830 described earlier may communicate and use the operations provided by the device management service 810. The device management service 810, which may also be referred to as a device communication environment may comprise various resources made accessible via a gateway server 840 to the devices 830 that access the gateway server 840 via a network 820. The devices 830 may access the device management service 810 in order to access services such as a device representation service, data storage, and computing processing features. Services operating in the device management service 810 may communicate data and messages to the devices 830 in response to requests from the device" Col 24 Lines 22-38]


Claims 12, 13, 22, 23, 30, 31, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over McLarty/Loladia/Kousoulis as applied to claims 11, 21 and 29 above, and further in view of Alluboyina US 2020/0310915.
Regarding claims 12, 22 and 30, McLarty/Loladia/Kousoulis does not teach wherein migration of the pod to the second worker node comprises: configuring a second node label for the second worker node; and changing a node selector label in a configuration file for the pod from a first node label to the second node label, wherein the first node label corresponds to the first worker node and wherein the node selector label is indicative of a particular node of the plurality of nodes that is to host the pod.  Alluboyina in the analogous networking arts teaches a system for orchestration of cloud applications.  Alluboyina teaches wherein migration of the pod to the second worker node comprises: configuring a second node label for the second worker node; and changing a node selector label in a configuration file for the pod from a first node label to the second node label, wherein the first node label corresponds to the first worker node and wherein the node selector label is indicative of a particular node of the plurality of nodes that is to host the pod(as part of the migration the names of the original instance are cloned and copied on the instances of the application that such applications have been migrated to,  ¶s257, 296-300).  
["In particular, a Kubernetes master 2606 may be instructed to create or mount a storage volume corresponding to volume ID 2710 and having a volume definition 2710. The instruction may include the volume identifier 2710 and one or more other parameters from the definition 2710. This instruction may come from the application definition 2700, such as by way of the orchestration layer 1300. The instruction is passed to a PVC 2626 executing a CSI 2628 that is programmed to interface with the storage manager 102. Accordingly, the storage manager 102 receives the instruction and parameters and mounts an appropriate storage volume 2604 in order to implement a clone, rollback, restore from back up, migration to a different computing platform, or other operation as described herein. The storage manager may evaluate the volume definition 2712 corresponding to the volume ID 2710 when creating the storage volume 2604 in order to implement the operation.", ¶257]
["Object names may be changed to a clone object names, such as by adding or modifying a suffix or prefix to an object name. 
A clone namespace may be created and substituted for an original namespace in the application definition such that names in the original namespace are mapped to clone names in the clone namespace. 
Network addresses may be changed to new network addresses acquired for objects of the clone application. 
Volume IDs may be substituted with new volume IDs of volumes to be created as part of the clone application. A mapping between the new volume ID and the snapshot ID and volume ID of which it is a clone may also be added to the clone application definition. 
The clone application definition may be assigned an identifier and all objects of the clone application may be labeled with this identifier.”, ¶s296-300]

Regarding claims 13, 23 and 31, Alluboyina teaches wherein migration of the pod to the second worker node further comprises: deleting an instance of the pod in the first worker node; and creating a new instance of the pod in the second worker node.
["The method 3700 may include deleting 3702 the original instance of the multi-role application. This may include deleting all objects other than storage volumes or including storage volumes referenced in the application snapshot. Note that the methods 3600 and 3700 may be performed after creating a snapshot for a multi-role application but before the multi-role application is restarted. Accordingly, further disruption of the application does not result from the deletion 3702.", ¶324]

Regarding claims 27 and 35, the combination of McLarty/Loladia/Kousoulis do not teach wherein the cluster is managed by a cluster management platform. Alluboyina in the analogous networking arts teaches a system for orchestration of cloud applications.  Alluboyina teaches wherein the cluster is managed by a cluster management platform.
[" Referring to FIG. 27, an application definition 2700 may be defined for a heterogeneously-orchestrated multi-role application. This definition 2700 may include information describing objects (nodes 2612, pods 2616, containers 2618, services 2620, PVCs 2626, containers 1320, role instances 1322, storage volumes 2604) of the multi-role application. Each object may have an identifier that uniquely identifies it within a name space of the multi-role application. This information may come from programmed resources such as the manifest 1304 of a bundled application 1302 and the helm chart 2608 or StatefulSet of a Kubernetes installation 2600. Each of these may be further augmented with state data 2702, 2704 describing automated changes to the objects of the multi-role application implemented autonomously by the orchestration layer 1300 or Kubernetes master 2606. In particular, the orchestration layer 1300 or Kubernetes master 2606 may create a log of automated instantiation or dis-instantiation of objects such that this log describes a state of the multi-role application in combination with any initial specification of the manifest 1304, helm chart 2608, StatefulSet, or other source of configuration instructions. The state data 2702, 2704 may further record a state of objects created according to the manifest 1304, helm chart 260, StatefulSet, or other source.", ¶253]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify McLarty/Loladia/Kousoulis with a cluster management platform(i.e. orchestrator) as taught by Alluboyina. The reason for this modification would be to implement the well known Kubernetes system for management of cloud application platforms.
Regarding claims 28 and 36, Alluboyina further teaches wherein the cluster management platform comprises Kubernetes.
[" Referring to FIG. 27, an application definition 2700 may be defined for a heterogeneously-orchestrated multi-role application. This definition 2700 may include information describing objects (nodes 2612, pods 2616, containers 2618, services 2620, PVCs 2626, containers 1320, role instances 1322, storage volumes 2604) of the multi-role application. Each object may have an identifier that uniquely identifies it within a name space of the multi-role application. This information may come from programmed resources such as the manifest 1304 of a bundled application 1302 and the helm chart 2608 or StatefulSet of a Kubernetes installation 2600. Each of these may be further augmented with state data 2702, 2704 describing automated changes to the objects of the multi-role application implemented autonomously by the orchestration layer 1300 or Kubernetes master 2606. In particular, the orchestration layer 1300 or Kubernetes master 2606 may create a log of automated instantiation or dis-instantiation of objects such that this log describes a state of the multi-role application in combination with any initial specification of the manifest 1304, helm chart 2608, StatefulSet, or other source of configuration instructions. The state data 2702, 2704 may further record a state of objects created according to the manifest 1304, helm chart 260, StatefulSet, or other source.", ¶253]

Claims 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over McLarty/Loladia/Kousoulis as applied to claims 24 and 32 above, and further in view of Anand US 2020/0167189.
Regarding claims 25 and 33, the combination of McLarty/Loladia/Kousoulis do not teach wherein the service comprises an Elastic Load Balancer (ELB) service. Anand in the same field of endeavor teaches an elastic load balancing system. Anand teaches wherein the service comprises an Elastic Load Balancer (ELB) service.
[" Referring now to FIG. 1, illustrated is a diagram of an example computing environment 100 in which embodiments of the present disclosure may be implemented. Computing environment 100 may include, for example, a cloud computing environment where an elastic load balancer (ELB) 120 manages network traffic and workloads among virtual instances 145A, 145B and 135 among nodes 140 and 130 of a back-end pool.", ¶46]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify McLarty\Loladia\Kousoulis with an elastic load balancer as taught by Anand. The reason for this modification would be to provide scaling according to demand in respective data centers
	
Claims 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over McLarty/Loladia/Kousoulis as applied to claims 21 and 29 above, and further in view of Hashmi US 11,025,483.
Regarding claim 26 , the combination of McLarty/Loladia/Kousoulis do not teach wherein the node label list is part of a distributed key-value store. Hashmi in the same field of endeavor teaches a system for virtual machine fault tolerance by failover of virtual machines. Hashmi teaches wherein the node label list is part of a distributed key-value store.
[" In some embodiments, the VPN endpoint virtual machines may implement a tunnel protocol that implements keys such as encryption keys and that periodically specifies that the keys should be recomputed. Foe example, the IPSec protocol includes a Phase I Diffie-Hellman key and a Phase II IPsec encryption key. Both keys are periodically recomputed, albeit at separately configurable rates. In such embodiments, the provider network may include a key store service that permits the active mode VPN endpoint virtual machine to synchronize any new key it computes with the standby mode VPN endpoint virtual machine so that the standby mode VPN endpoint virtual machine can quickly take over the role of the active mode VPN endpoint virtual machine and can thus use the most recently computed key to operate the tunnel (e.g., to encrypt packets transmitted across the tunnel).", Col 3 Line 56 - Col 4 Line 4]
[" At 452, the active mode VPN endpoint virtual machine 375a sends a KeyPropagate message to the key storage service 280. The KeyPropagate message may contain the newly computed key and an identifier of the active mode VPN endpoint virtual machine 375a (e.g., the public IP address it uses for the tunnel, a virtual machine name, etc.). The identifier may be used by the key storage service to update a record in the key store 282 that corresponds to the identifier. The record contains the key(s) used by the active mode VPN endpoint virtual machine and the key storage service may replace the current value of the key with the newly computed value provided in the KeyPropagate message. The keys stored in the key store 282 themselves may be encrypted for added security. Once the key storage service 282 stores the new value of the key in key store 282, at 454 the key storage service may send a KeySync message to the standby mode VPN endpoint virtual machine 375b including the new sequence number. The Key Sync message may contain the new value of the relevant key, which the standby mode VPN endpoint virtual machine 375b receives and stores in its configuration data store. The standby mode VPN endpoint virtual machine 375b thus now has the key and could operate to implement the tunnel should the active mode VPN endpoint virtual machine 375a experience a failure.", Col 18 Lines 1-25]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify McLarty/Loladia/Kousoulis with maintaining information on instances of a service in a key-value store as taught by Hashmi. The reason for this modification would be to allow information of the old instance to be obtained and applied to the failover/replacement instance to facilitate migration.
Regarding claim 34, the combination of McLarty/Loladia/Kousoulis do not teach wherein the instructions further cause the computing device to establish a virtual private network (VPN) tunnel for communication with the second worker node. Hashmi in the same field of endeavor teaches a system for virtual machine fault tolerance by failover of virtual machines. Hashmi teaches teach wherein the instructions further cause the computing device to establish a virtual private network (VPN) tunnel for communication with the second worker node.
[“A provider network is described herein that permits customers to request the creation of a fault tolerant virtual private network (VPN) endpoint (VPNe) node and to then connect the fault tolerant VPN endpoint to a virtual private network which includes one or more of the customers' virtual machines. A customer can then cause a secure tunnel to be established between the VPN endpoint (and thus the customer's virtual private network) and a remote node such as another VPN endpoint node, a networking device such as a gateway on the customer's premise, etc. Another network may be attached to the remote node. In response to a request submitted by the customer for creation of the fault tolerant VPN endpoint node, a provisioning service within the provider network causes a pair of virtual machines to be launched from a machine image that contains an application that implements VPN endpoint functionality. Both virtual machines contain an application that performs the functionality of a VPN endpoint, including implementing one or protocols for establishing a secure tunnel to a remote node, recalculating keys such as encryption keys, negotiating security protocols with the remote node, etc. In one embodiment, the protocol implemented by the VPN endpoint virtual machine application includes the Internet Protocol Security (IPSec) protocol.", ¶ Col2 Lines 42-65]

	It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify McLarty/Loladia/Kousoulis with use of VPN between nodes between virtual machines  as taught  by Hashmi to a VPN between data centers of Mclarty/Loladia/Kousoulis. The reason for this modification would be to allow secure exchange of information between datacenters to facilitate secure migration of service instances.


Applicant Remarks

Applicant’s arguments with respect to claims 11- 14 and 21-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456